Title: To Benjamin Franklin from Nathaniel Falconer, 5 April 1765
From: Falconer, Nathaniel
To: Franklin, Benjamin


Honourable Sir
Savannalemar In Jamaica, april the 5: 1765
I have made Bold to Send you a turtle in the Ship hannover packet Capt. Price as also two pair of Spanish Birds Called hear patriges which are much admired hear. I have Directed them to the Care of messrs mildred and Roberts of Lond[on]. I thought not proper to Let the Capt know they whear for you as I well no how matters stand with him. I hope they will Come Savef to hand and this will find you in good health. I Remain Sir your most obedient Humble Servant
Nathl Falconer
To Benjaman Franklin Esqr
 
Addressed: To / Benjaman Franklin / Esqr / in / London
Endorsed: Capt. Falconer
